Case: 13-14314    Date Filed: 06/04/2014   Page: 1 of 2


                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 13-14314
                            Non-Argument Calendar
                          ________________________

                 D.C. Docket No. 3:12-cr-00207-MMH-MCR-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

CARL LEVERNE PENDER, JR.,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                  (June 4, 2014)

Before HULL, MARCUS and MARTIN, Circuit Judges.

PER CURIAM:

      James H. Burke, Jr., appointed counsel for Carl Leverne Pender, Jr., in this

direct criminal appeal, has moved to withdraw from further representation of the
              Case: 13-14314     Date Filed: 06/04/2014   Page: 2 of 2


appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Pender’s conviction and sentence are

AFFIRMED.




                                          2